In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated February 23, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff seeks to impose liability on the defendants, the owner and manager of an apartment building, based upon their alleged failure to repair the lock of the front door to the building. The plaintiff was injured as the result of the criminal acts of a third party who entered the building and assaulted her.
Although the plaintiff offered proof establishing that prior burglaries had taken place in the building, she offered no proof that the defendants had notice of the prior crimes. In the absence of any notice to them of prior criminal activity, the defendants cannot be held liable for the injuries inflicted by a criminal who intruded into their building (see, e.g., Mendez v 441 Ocean Ave., 234 AD2d 524; Howard-Seay v Dorchester Towers, 227 AD2d 525; Gleason v 75-10 Blvd. Owners’ Corp., 193 AD2d 715). Also, the record is devoid of proof establishing that a functioning lock would have prevented the assault on the plaintiff, and therefore there is no proof of causation (see, e.g., Rodriguez v New York City Hous. Auth., 87 NY2d 887; Cooper v City of New York, 213 AD2d 443; Rozhik v 1600 Ocean Parkway Assocs., 208 AD2d 913). Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.